21-2241-cr
United States v. Adams

                            UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to a summary order filed
on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate
Procedure 32.1 and this Court’s Local Rule 32.1.1. When citing a summary order in a
document filed with this Court, a party must cite either the Federal Appendix or an
electronic database (with the notation “summary order”). A party citing a summary order
must serve a copy of it on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
on the 8th day of December, two thousand twenty-one.

PRESENT:    PIERRE N. LEVAL,
            JOSÉ A. CABRANES,
            DENNY CHIN,
                         Circuit Judges.
_____________________________________


UNITED STATES OF AMERICA,

                         Appellee,

                   v.                                                  21-2241-cr

MELVON ADAMS, AKA Sealed Defendant,

                         Defendant-Appellant.


_____________________________________

FOR APPELLEE:                                        Alexandra Rothman, Assistant United
                                                     States Attorney, for Damian Williams,
                                                     United States Attorney for the Southern
                                                     District of New York, New York, NY.

FOR DEFENDANT-APPELLANT:                             Christine Delince, The Law Offices of
                                                     Onaodowan and Delince, PLLC, New
                                                     York, NY.

                                                1
       Appeal from an order, entered September 14, 2021, by the United States District Court for
the Southern District of New York (Alvin K. Hellerstein, Judge).

        UPON DUE CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the September 14, 2021 order of the District Court be and
hereby is AFFIRMED.

        Defendant Melvon Adams appeals from an order denying him bail pending trial on a charge
of possession of a firearm by a previously convicted felon in violation of 18 U.S.C. § 922(g)(1). We
review a district court’s bail determination for clear error and will not reverse “unless on the entire
evidence we are left with the definite and firm conviction that a mistake has been committed.”
United States v. Sabhnani, 493 F.3d 63, 75 (2d Cir. 2007) (internal quotation marks omitted). We
detect no such error in this case.

        Adams concedes that, given the nature of the present charge and the circumstances of his
previous convictions, a “rebuttable presumption arises that no condition or combination of
conditions will reasonably assure the safety of any other person and the community.” 18 U.S.C. §
3142(e)(2). In light of this statutory presumption, Adams bears “a limited burden of production,”
though “not a burden of persuasion,” “to rebut that presumption by coming forward with evidence
that he does not pose a danger to the community or a risk of flight.” United States v. Mercedes, 254
F.3d 433, 436 (2d Cir. 2001) (per curiam). If he is able to meet this burden of production, “the
presumption favoring detention does not disappear entirely, but remains a factor to be considered
among those weighed by the district court.” Id.; see also 18 U.S.C. § 3142(g) (identifying relevant
factors to include (1) the nature and circumstances of the offense charged, (2) the weight of the
evidence against the defendant, (3) the defendant’s history and characteristics, and (4) the nature and
seriousness of the danger to the community posed by pre-trial release).

        Here, the District Court concluded that Adams was unable to overcome the statutory
presumption “given his involvement in acts of extreme violence and gang affiliation,” District Court
Order, ECF No. 24, a conclusion which we agree is amply supported by the record. 1 In particular,
Adams was convicted as a youthful offender of assault in the first degree after he shot two
individuals in 2012. After he was arrested for the 2012 shooting and while he was released on bail,




    1
        The District Court made no finding about Adams’s risk of flight, and Adams’ arguments in
the present motion are restricted to challenging the District Court’s findings concerning
dangerousness.

                                                   2
Adams again shot another person in 2014, for which he was convicted as an adult of attempted
murder. Moreover, while he was incarcerated for the offenses, he was disciplined for gang activity.

        In these circumstances, and particularly in light of Adams’s pattern of violence, the District
Court committed no error, let alone clear error, in determining that Adams’s proposed bail
conditions — a $100,000 bond co-signed by three individuals, home incarceration with GPS
monitoring, travel restrictions, the surrendering of all travel documents, and his relocation from the
Bronx to Brooklyn — could not reasonably assure the safety of the community.

                                          CONCLUSION

       We have considered all of Adams’s remaining arguments and find them to be without merit.
For the foregoing reasons, therefore, we AFFIRM the District Court’s September 14, 2021 order
and DENY Adams’s pending motion for bail filed on October 15, 2021.



                                                       FOR THE COURT:
                                                       Catherine O’Hagan Wolfe, Clerk




                                                   3